DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Response to Office Action mailed 10 March 2021, filed 14 June 2021, with respect to Claim Rejections on the grounds of nonstatutory double patenting have been fully considered and are persuasive.  The Claim Rejections on the grounds of nonstatutory double patenting of Claims 18 and 20 has been withdrawn. 

Applicant’s arguments, see Response to Office Action mailed 10 March 2021, filed 14 June 2021, with respect to Claim Rejection under 35 USC §112 have been fully considered and are persuasive.  The Claim Rejection under 35 USC §112 of Claim 18 has been withdrawn. 

Applicant’s arguments, see Response to Office Action mailed 10 March 2021, filed 14 June 2021, with respect to the rejection(s) of claim(s) 18 and 20 under 35 USC §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Morton et al. (US 5642442).

Applicant’s cancellation of claims 1-17 and 19 render all rejections of those claims moot.

Claim Objections
Claim 23 is objected to because of the following informalities:  The claim depends upon a cancelled claim.  For the purposes of Examination, the claim has been read as depending from Claim 18.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 36 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It is unclear as to what non-curvilinear edges are or whether the method of differentiating the linear edges from circular lenses was previously disclosed.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 recites the limitation "said one or more eyeglasses" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 18, 20-25, and 33-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2013/0201416 A1) in view of Choi (US 2012/0092466 A1) and Morton et al. (US 5642442).

Regarding Claim 18, Kim discloses a trackable glasses system that provides one or more views of a shared display [Kim: ¶ [0090]: the display apparatus 200 may realize the 3D multi-view environment by alternately outputting a pair of 3D left-eye images and another pair of left-eye images polarized in the horizontal direction and in the vertical direction respectively so that multiple users can watch different 3D contents], comprising: eyeglasses comprising a pair of lenses configured to be placed in front of user's eyes when user is viewing a display [Kim: ¶ [0073]: a plurality of glass apparatuses]; wherein said display emits one or more images for each frame of a video stream [Kim: ¶ [0007]: the human sees the object with the angle difference because of the binocular disparity, the images input to the eyes have different images, and these two images are input to the brain through the retinas.  The brain can create the original 3D stereoscopic vision by accurately uniting the two information]. 
Kim may not explicitly disclose a camera configured to capture camera images of said eyeglasses; and, an image analysis system coupled to said camera and configured to calculate a position and an orientation said eyeglasses from said camera images; wherein the region of each lens of said pair of lenses of said eyeglasses is comprised of regions of a distinctive shape; where said distinctive shape is one of a circular or an ovular shape; and software to locate circular or ovular shapes from said camera image; and a filter to locate two or more of said distinctive shapes within said image based on similar characteristics of said two or more shapes; and identify axis lengths and angles of said circular or ovular shapes; and said calculate a position and an orientation of said eyeglasses comprises locate a two-dimensional projection of said distinctive shape in said camera images; and software to compare size characteristics of said distinctive shapes in captured images with known size characteristics of distinctive region of said glasses; wherein said size characteristics include one or more of major axis length, minor axis length, and distance between centers of regions; and by said comparison calculate the distance of the glasses lenses from said camera; calculate a three-dimensional position and orientation of said lens comprises software to analyze said two- dimensional projection and said calculated distance from said camera.
However, Choi discloses a camera configured to capture camera images of said eyeglasses [Choi: ¶ [0011]: In the step of determining the viewing distance and the viewing angle, the 3D TV receiver may capture a front side by a plurality of image sensors, determine the viewer's position based on the captured image, and then calculate the viewing distance and the viewing angle.  In one embodiment, the viewer's position may be determined as a position of the viewer's glasses for the TV receiver]; and, an image analysis system coupled to said camera and configured to calculate a position and an orientation of said eyeglasses from said camera images [Choi: ¶ [0058]: Firstly, the image sensors 132 and 134 disposed on a front surface of the display unit 130 capture the front side of the TV receiver 100.  Then, the position determining unit 144 of the system controller 140 searches for a shape pattern of the polarized glasses 170 within images captured by the image sensors 132 and 134, thereby determining a position of the polarized glasses 170 within the images (S180).  For instance, the position of the polarized glasses 170 within the images may be determined by comparing the shape pattern of the polarized glasses 170 stored in the flash memory 152, with the images captured by the image sensors 132 and 134 in the unit of a pixel block of a predetermined size, and then by calculating a matching degree by a correlation coefficient.  Various types of pattern search methods are already well-known, and can be easily implemented to the concepts described herein as would be understood by those skilled in the art]; wherein the region of each lens of said pair of lenses of said eyeglasses is comprised of regions of a distinctive shape [Choi: ¶ [0058]: system controller 140 searches for a shape pattern of the polarized glasses 170 within images captured by the image sensors 132 and 134, thereby determining a position of the polarized glasses 170 within the images (S180)]; and a filter to locate two or more of said distinctive shapes within said image based on similar characteristics of said two or more shapes [Choi: ¶ [0058]]; and said calculate a position and an orientation of each eyeglasses comprises locate a two-dimensional projection of said distinctive shape in said camera images[Choi: ¶ [0058]]; and software to compare size [Choi: ¶ [0058]-[0059]; Examiner also notes Applicant admitted prior art in the instant Applications ¶ [0134] as published]; and by said comparison calculate the distance of the glasses lenses from said camera [Choi: ¶ [0058]]; calculate a three-dimensional position and orientation of said lens comprises software to analyze said two- dimensional projection and said calculated distance from said camera [Choi: ¶ [0058]].
Choi may not explicitly disclose where said distinctive shape is one of a circular or an ovular shape; and software to locate circular or ovular shapes from said camera image; and identify axis lengths and angles of said circular or ovular shapes; wherein said size characteristics include one or more of major axis length, minor axis length, and distance between centers of regions.
However, Morton discloses a trackable system, comprising: a camera configured to capture camera images [Morton: FIG. 1; and Col. 12, ll. 6-22: The input to software program 100 is image 210.  Referring now to FIG. 1, image 210 is the image of the surface of parcel 30 which was captured by CCD camera 60, converted to digital form by controller/converter 70, and stored as a bit map in computer 80.  Returning to FIG. 6, software program 100 performs a series of routines on image 210 comprising area-of-interest (AOI) detection routine 220, large circle detection routine 230, small circle detection routine 240, and detection confidence thresholding routine 250.  The result of software program 100, shown as output 260, is a determination of the position and orientation of a fiduciary mark included in image 210, or alternatively a determination that no fiduciary mark is included in image 210.  If software program 100 determines that a fiduciary mark is included within image 210, it produces as output the position and orientation of the fiduciary mark expressed as position 160 and orientation vector 150, as shown best in FIG. 4]; and, an image analysis system coupled to said camera and configured to calculate a position and an orientation of [an object] [Morton: FIG. 4; and Col. 12, ll. 6-22]; wherein the region of each [object] is comprised of regions of a distinctive shape [Morton: FIG. 3; and Col. 12, ll. 6-22]; wherein said distinctive shape is one of a circular or ovular shape [Morton: FIG. 3; and Col. 12, ll. 6-22]; and software to locate circular or ovular shapes from said camera images [Morton: FIG. 4; and Col. 12, ll. 6-22; as well as Applicant admitted prior art in instant application ¶ [0134] as published]; and a filter to locate two or more of said distinctive shapes within said image based on similar characteristics of said two or more shapes [Morton: FIG. 6; and Col. 12, ll. 6-22]; and identify axis lengths of angles of said circular or ovular shapes [Morton: FIG. 17; and Col. 12, ll. 6-22]; and calculate a position and an orientation of said [object] comprises locate a two-dimensional projection of said distinctive shape in said camera images [Morton: FIG. 6; and Col. 12, ll. 6-22]; and software to compare size characteristics of said distinctive shapes in captured images with known size characteristics of distinctive region of said [object] [Morton: Col. 2, l. 64 though Col. 3, l. 9: A number of U.S.  patents teach circular fiduciary marks.  For example, Miette, U.S.  Pat.  No. 5,103,489, describes a label, method and device for locating addresses on articles to be sorted.  The system uses a preprinted label including an address locating mark comprising a rotation invariant component and an irregular component (i.e., an orientation-specific mark inside a circle).  The processing technique first locates the circular image and then ascertains the rotational aspect of the irregular component.  The software program ascertains the rotational aspect of the irregular image by comparing the image of the irregular component with a limited number of predetermined reference signals defining various discrete orientations (i.e., correlation)]; wherein said size characteristics include one or more major axis length, minor axis length, and distance between centers of regions [Morton: FIG. 4; and Col. 12, ll. 6-22]; and by said comparison calculate the distance of the [object] from said camera [Morton: FIG. 4; and Col. 12, ll. 6-22]; calculate a three-dimensional position and orientation of said [object] comprises software to analyze said two-dimensional projection and said calculated distance from said camera [Morton: FIG. 6; and Col. 12, ll. 6-22].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the glasses shape detection of Choi with the multi-viewer display of Kim in order to more easily and accurately determine different users for which to display specific messages at the correct position and orientation as well as the single camera circular recognition system of Morton in order to reduce hardware requirements.  While the method of determining location and position data of Kim or Choi may require more than one camera, the processes they perform with said data (once gathered) are what they are relied upon to teach, and the data gathered by a single camera is what Morton is relied upon to teach.

Regarding Claim 20, Kim in view of Choi and Morton disclose(s) all the limitations of Claim 18, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Kim in view of Choi and Morton discloses wherein said similar characteristics of said filter include one or more of major axis length, minor axis length, angle of axis with vertical or horizontal, and distance between centers of said distinctive regions [Morton: Col. 12, ll. 6-22].

Regarding Claim 21, Kim in view of Choi and Morton disclose(s) all the limitations of Claim 18, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Kim in view of Choi and Morton discloses wherein each lens of said pair of lenses comprises one or more selective barriers [Kim: ¶ [0072]: The glass apparatus 40, which allows watching the image polarized and output from the display apparatus 50, can include a front polarizer 10, a liquid crystal cell 20, and a rear polarizer 30]; said one or more selective barriers for a lens are oriented such that an image from said shared display must pass through all of said one or more selective barriers to reach a corresponding eye of said user behind said lens [Kim: ¶ [0072]; and FIG. 1]; each barrier of said one or more selective barriers is associated with a characteristic of said one or more characteristics and with a selected value for said characteristic [Kim: ¶ [0072]: The glass apparatus 40, which allows watching the image polarized and output from the display apparatus 50, can include a front polarizer 10, a liquid crystal cell 20, and a rear polarizer 30; ¶ [0073]: The front polarizer 10 has a polarization axis in the same direction as the image polarized and output from the display apparatus 50, to pass the image.  For example, the display apparatus 50 can output the image polarized in the horizontal direction.  In this case, the polarizer 10 passes only the horizontally polarized image.  By contrast, when the glass apparatus includes a polarizer which passes only the vertically polarized image, the glass apparatus cannot pass the horizontally polarized image.  As such, a plurality of glass apparatuses each include a polarizer of the orthogonal polarization direction can be utilized in a multi-view environment where a plurality of users watches different contents; and ¶ [0074]: The liquid crystal cell 20 switches its orientation according to a driving voltage, and changes the polarization property according to the switched orientation; wherein the selected values may also be the time and left/right eye information]; and, each said barrier transmits an image through said barrier only when said image comprises a value for said characteristic that matches said selected value for said characteristic associated with said barrier [Kim: ¶ [0072] through ¶ [0074]; wherein the use of synchronized syntax values for command and control of multiple signals is well-known]; and, wherein each lens of said eyeglasses is associated selected values for said one or more selective barriers of said lens [Kim: ¶ [0072] through ¶ [0074]; ]; wherein the left eye glass apparatus only allows transmission of left-eye images in sequential time (shutter) if the left-eye image is the correct polarization]; and, said combination of selected values is different from a corresponding combination of selected values for each lens of any other lens of said eyeglasses [Kim: ¶ [0072] through ¶ [0074]; wherein the time value alone would be unique for each image and the left or right identifier would differentiate stereoscopic images of the same time].

Regarding Claim 22, Kim in view of Choi and Morton disclose(s) all the limitations of Claim 18, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Kim in view of Choi and Morton discloses wherein said plurality of images for each frame of a video stream correspond to different viewpoints of a scene associated with said frame [Kim: ¶ [0007]: Among the factors above, binocular disparity resulting from the horizontal separation of about 6-7 cm between two eyes of the human, is the most important factor in the stereoscopy.  That is, the human sees the object with the angle difference because of the binocular disparity, the images input to the eyes have different images, and these two images are input to the brain through the retinas].

Regarding Claim 23, Kim in view of Choi and Morton disclose(s) all the limitations of Claim 18, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Kim in view of Choi and Morton discloses wherein said two or more characteristics comprise two or more of a range of colors in said image [Kim: ¶ [0008]: Stereoscopic image display devices are categorized into a glass type using special glasses and a non-glass type without using special glasses.  The glass type includes a color filter scheme which separates and selects the image using complementary color filters, a polarized filter scheme which separates left-eye and right-eye images by restricting the light using a combination of orthogonal polarizing elements, and a shutter glass scheme which creates illusion of the 3D image by alternately closing the left eye and the right eye in correspondence with a synchronization signal projecting a left-eye image signal and a right-eye image signal on a screen]; a light polarization of said image [Kim: ¶ [0073]]; a time slice during which said image is emitted from said shared display [Kim: ¶ [0074]]..

Regarding Claim 24, Kim in view of Choi and Morton disclose(s) all the limitations of Claim 18, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Kim in view of Choi and Morton discloses wherein said two or more selective barriers comprise two or more of (1) an anaglyph filter that transmits only light in a specific range of colors; (2) a polarized filter that transmits only light having a specific polarization [Kim: ¶ [0073]]; (3) a shutter lens that is open to transmit light only during a specific time slice [Kim: ¶ [0074]]..

Regarding Claim 25, Kim in view of Choi and Morton disclose(s) all the limitations of Claim 18, and is/are analyzed as previously discussed with respect to that claim.
[Kim: ¶ [0017]: When the shutter glass scheme and the polarized filter scheme are used together, several users can watch different 3D contents.  For example, one user can watch the horizontally polarized 3D content and another user can watch the vertically polarized 3D content at the same time.  In this case, the glasses of each user include the polarizer having an orthogonal polarization axis]; a left image transmitted through said one or more selective barriers of said left lens is a left eye view of a stereoscopic image pair transmitted from said shared display [Kim: ¶ [0016]: Preferably, the shutter glass scheme and the polarized filter scheme can be used together.  In this case, the display device can alternately arrange and display the frames of the polarized left-eye image and right-eye image.  The shutter on/off timing of the glasses is synchronized with the image frames alternately displayed by the display device.  The glasses include a polarizer for passing the polarized image]; and, a right image transmitted through said one or more selective barriers of said right lens a right eye view of said stereoscopic image pair [Kim: ¶ [0016]].
	
Regarding Claim 33, Kim in view of Choi and Morton disclose(s) all the limitations of Claim 18, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Kim in view of Choi and Morton discloses wherein said plurality of images for each frame of a video stream correspond to different viewpoints of a scene associated with said frame; and, said different viewpoints are calculated based on said position and orientation of said eyeglasses [Choi: ¶ [0011]: In the step of determining the viewing distance and the viewing angle, the 3D TV receiver may capture a front side by a plurality of image sensors, determine the viewer's position based on the captured image, and then calculate the viewing distance and the viewing angle.  In one embodiment, the viewer's position may be determined as a position of the viewer's glasses for the TV receiver].

Regarding Claim 34, Kim in view of Choi and Morton disclose(s) all the limitations of Claim 18, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Kim in view of Choi and Morton discloses wherein said images for each frame of a video stream correspond to different viewpoints of a scene associated with said frame; and, said different viewpoints are calculated based on said position and orientation of each eye of user associated with said eyeglasses [Choi: ¶ [0011]].

Regarding Claim 35, Kim in view of Choi and Morton disclose(s) all the limitations of Claim 34, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Kim in view of Choi and Morton discloses wherein a left lens of said eyeglasses is associated with one or more selected values that is different from a corresponding combination of selected values for a right lens of said eyeglasses [Choi: ¶ [0063]: FIG. 10 is a block diagram of a TV receiver system according to a second embodiment of the present disclosure.  The TV receiver system of FIG. 10 is provided with a TV receiver 200 and polarized glasses 270.  The TV receiver 200 is configured to receive a 3D broadcasting signal through terrestrial airwaves or a cable TV network, and to display a 3D image corresponding to the 3D broadcasting signal in a stereoscopic manner.  A polarizing filter having polarizing directions different from each other by 90.degree.  is attached to a display panel of the TV receiver 200, thereby polarizing a left image and a right image in different directions.  The polarized glasses 270 are provided with a polarized pattern in the same manner as that of the polarizing filter of the display panel.  This may allow only a left image to be input to a viewer's left eye, and may allow only a right image to be input to a viewer's right eye]; a left image transmitted through said one or more selective barriers of said left lens is a left eye view of a stereoscopic image pair transmitted from said shared display [Choi: ¶ [0063]]; a right image transmitted through said one or more selective barriers of said right lens a right eye view of said stereoscopic image pair [Choi: ¶ [0063]]; said left eye view of said stereoscopic image pair is based on said position and orientation of said left eye of said user [Choi: ¶ [0063]]; and, said right eye view of said stereoscopic image pair is based on said position and orientation of said right eye of said user [Choi: ¶ [0063]].

Regarding Claim 36, Kim in view of Choi and Morton disclose(s) all the limitations of Claim 18, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Kim in view of Choi and Morton discloses wherein the exterior outline of front plate of said eyeglasses are comprised of linear or non-curvilinear edges whereby the computer vision is able to differentiate the curves of said circular lenses from said linear exterior edges of said glasses [Morton: FIG. 4; and Col. 12, ll. 6-22; and Choi: ¶ [0058]].


Claims 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Choi and Morton as applied to claim 18 above, and further in view of Stamate et al. (US 2012/0038635 A1).

Regarding Claim 26, Kim in view of Choi and Morton disclose(s) all the limitations of Claim 18, and is/are analyzed as previously discussed with respect to that claim.
Kim in view of Choi and Morton does not explicitly disclose wherein a rim of each lens comprises a reflective material.
However, Stamate discloses wherein a rim of each lens comprises a reflective material [Stamate: ¶ [0042]: FIG. 2 is a block diagram of a three dimensional display system, according to an example embodiment.  The three dimensional display system contains a display 202.  The display 202 may be, but is not limited to, a television, cathode ray tube (CRT), flat-screen, liquid crystal display (LCD), plasma, thin film transistor (TFT), movie screen, or other device or surface capable of displaying images to a viewer.  The display may also be or work in conjunction with a pair of eyeglasses, such as glasses that present an anaglyph of left and right images, where the anaglyph has left and right images presented simultaneously, where the anaglyph left image is red or blue and the right image is blue or red, respectively, where the anaglyph is compatible with red and blue lens 3-D glasses, where the anaglyph is compatible with polarized lens 3-D glasses, where the stereoscopic images are alternated in synchronization with left and right lenses of the 3-D glasses that alternate between opaque and transparent, and where the 3-D glasses utilize liquid crystal shutters.  The display 202 may operate through image projection and may be of variable sizes, such as large theatre screens and handheld device screens.  The display 202 may communicate with an orientation tracker 204.  In an example embodiment, the orientation tracker 204 tracks and determines the orientation of a viewer's eyes 206 with regards to distance and the dimensions discussed in FIG. 1.  Additionally, viewer location and velocity may also be tracked.  The orientation tracker 204 may track the orientation of the viewer's eyes 206 through various means including, but not limited to, the use of a camera or other methods to determine orientation.  In an example embodiment, the viewers may wear eyeglasses that may be specially marked or contain visual elements that are easily tracked or recognized by the orientation tracker 204.  For example, the viewer's eyeglasses may have colored markings or LED lights, which make it easier to track.  In a further embodiment, the viewer may wear, yield, or interact with specialized glasses, accessories, or devices that track and determine the orientation of the viewer's eyes 206, such as a pair of glasses with gyroscopes, and that then communicate the orientation information to the orientation tracker 204.  In such an example, the orientation tracker 204 may receive the orientation of the viewer's eyes 206 rather than determine it.  In an example embodiment, a remote 210 may transmit messages to control the image displayed on the display 202.  The remote 210 may communicate with the three dimensional rendering device 208, the orientation tracker 204, or the display 202].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the multiple filter barrier of Kim with the various available filters known in the art as disclosed by Stamate in order to provide more unique combinations of filters, providing more viewer capacity.
	
Regarding Claim 27, Kim in view of Choi and Morton disclose(s) all the limitations of Claim 18, and is/are analyzed as previously discussed with respect to that claim.
Kim in view of Choi and Morton does not explicitly disclose wherein a rim of each lens emits light.
However, Stamate discloses wherein a rim of each lens emits light [Stamate: ¶ [0042]].

Regarding Claim 28, Kim in view of Choi, Morton and Stamate disclose(s) all the limitations of Claim 27, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Kim in view of Choi, Morton and Stamate does not explicitly disclose wherein the source of emitted light is from an LED [Stamate: ¶ [0042]: LED].

Regarding Claim 29, Kim in view of Choi, Morton, and Stamate disclose(s) all the limitations of Claim 27, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Kim in view of Choi, Morton and Stamate discloses wherein the source of emitted light is from electroluminescent material [Stamate: ¶ [0042]: LED]. 

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Choi and Morton as applied to claim 18 above, and further in view of Ratai (US 2007/0252832 A1).

Regarding Claim 30, Kim in view of Choi and Morton disclose(s) all the limitations of Claim 18, and is/are analyzed as previously discussed with respect to that claim.
Kim in view of Choi and Morton does not explicitly disclose further comprising a light source that illuminates said one or more eyeglasses.
However, Ratai discloses further comprising a light source that illuminates said one or more eyeglasses [Ratai: ¶ [0024]: Preferably, the at least one signal source of the positioning means is a light source emitting visible or infrared light.  The intensity of the light sources is preferably adjustable].
.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Choi, Morton, and Ratai as applied to claim 30 above, and further in view of Stamate et al. (US 2012/0038635 A1).

Regarding Claim 31, Kim in view of Choi, Morton, and Ratai disclose(s) all the limitations of Claim 30 and is/are analyzed as previously discussed with respect to that claim.
Kim in view of Choi, Morton, and Ratai does not explicitly disclose wherein said light source is an infrared or ultraviolet light; and, a rim of each lens comprises a reflective material that reflects said infrared or ultraviolet light.
However, Stamate discloses wherein said light source is an infrared or ultraviolet light; and, a rim of each lens comprises a reflective material that reflects said infrared or ultraviolet light [Stamate: ¶ [0042]].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the object tracking of Kim in view of Choi, Morton, and Ratai with the glasses tracking of Stamate in order to more easily identify and determine location of objects to be tracked.

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Choi, Morton, Ratai, and Stamate as applied to claim 31 above, and further in view of Patino et al. (US 2014/0240338 A1).

Regarding Claim 32, Kim in view of Choi, Morton, Ratai, and Stamate disclose(s) all the limitations of Claim 31, and is/are analyzed as previously discussed with respect to that claim.
Kim in view of Choi, Morton, Ratai, and Stamate does not explicitly disclose wherein said light source is coupled to a sensor that detects a level of ambient light; and, said light source is configured to turn on only when said level of ambient light is below a said level.
However, Patino discloses wherein said light source is coupled to a sensor that detects a level of ambient light; and, said light source is configured to turn on only when said level of ambient light is below a said level [Patino: ¶ [0044]: For example, memory 122 further stores one or more threshold ambient light levels 163-1, 163-2 to determine which pair of first brightness level data 160 and second brightness level data 161 to use to control display 124.  Threshold ambient light levels 163-1, 163-2 will also be interchangeably referred to hereafter, as threshold ambient lighting levels 163, and generically as a threshold ambient lighting level 163.  As depicted, memory stores two threshold ambient lighting levels 163, threshold ambient lighting level 163-1 being less than threshold ambient lighting level 163-2.  Hence, for example, when an ambient light level is less than threshold ambient lighting level 163-1, processor 120 can: control display 124 to first brightness level data 160-1 when display 124 is to be operated in the glasses mode; and control display 124 to second brightness level data 161-1 when display 124 is to be operated to exit the glasses mode.  Similarly, when an ambient light level is between threshold ambient lighting levels 163-1, 163-2 processor 120 can: control display 124 to first brightness level data 160-2 when display 124 is to be operated in the glasses mode; and control display 124 to second brightness level data 161-2 when display 124 is to be operated to exit the glasses mode.  And further when an ambient light level is greater than threshold ambient lighting level 163-2, processor 120 can: control display 124 to first brightness level data 160-3 when display 124 is to be operated in the glasses mode; and control display 124 to second brightness level data 161-3 when display 124 is to be operated to exit the glasses mode].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the object tracking of Kim in view of Choi, Morton, Ratai, and Stamate with the light detection and processing of Patino in order to improve accuracy of image tracking in low light conditions.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R MESSMORE whose telephone number is (571)272-2773.  The examiner can normally be reached on Monday-Friday 9-5 EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN R MESSMORE/Primary Examiner, Art Unit 2482